Citation Nr: 0819627	
Decision Date: 06/13/08    Archive Date: 06/18/08

DOCKET NO.  02-20 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to an increased disability evaluation for 
residuals of a shell fragment wound of the left thigh, Muscle 
Group XIV, currently rated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel




INTRODUCTION

The veteran served on active duty from March 1945 to October 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (M&ROC) in Fargo, North Dakota, in which the RO 
denied the benefit sought on appeal.  The appealed that 
decision to the Board.  

The Board remanded the case in August 2004 and October 2005 
for additional development.  After the completion of this 
development, the case was returned to the Board for further 
review.  

In an April 2006 decision, the Board denied a rating in 
excess of 10 percent for residuals of the veteran's left 
thigh injury, residuals of a shell fragment wound, Muscle 
Group XIV.  The Board also granted a separate 10 percent 
disability rating for a tender scar of the anterior left 
thigh.  The veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
Pursuant to a Joint Motion for Remand, the Court, in a July 
2007 Order, vacated the Board's April 2006 decision and 
remanded the matter to the Board.  The Court only vacated the 
portion of the Board's decision which denied a rating in 
excess of 10 percent for residuals of the veteran's left 
thigh injury, residuals of a shell fragment wound, Muscle 
Group XIV.  The Court did not disturb the portion of the 
Board decision which granted a separate 10 percent disability 
rating for a tender scar of the anterior left thigh.  

In January 2008, the Board remanded this case, pursuant to 
the Joint Motion for Remand.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

As noted, the Board remanded this case pursuant to the Joint 
Motion for Remand.  Specifically, the Board acknowledged that 
there was incomplete compliance with a prior October 2005 
Board remand decision.  In that remand, the Board requested 
that a VA orthopedic examiner determine whether any findings 
pertaining to the veteran's left knee were related to his 
shell fragment wound injury involving Muscle Group XIV, which 
affected flexion to the knee joint.  Thereafter, a November 
2005 VA examination stated that the veteran had 
osteoarthritis of the left knee.  However, the examiner was 
unable to resolve if it was related to the shell fragment 
wound.  Thus, the directives of the Board's remand were not 
completed in their entirety.  

Accordingly, the Board remanded this case for compliance with 
the prior Board remand.  In the Board's January 2008 remand 
decision, the Board requested that the veteran be reexamined 
and that the VA examiner determine if any left knee 
impairment was more likely than not, at least as likely as 
not, or less likely than not due to or aggravated by the 
veteran's shell fragment wound to the left thigh.  

The veteran's representative has pointed out that although 
another VA examination was conducted in February 2008, the VA 
examiner did not provided an adequate opinion and again 
equivocal language was utilized.  Specifically, the Board 
notes that the February 2008 VA examination report identified 
left knee impairment.  According to that report, the veteran 
has degenerative changes in the left knee (previously 
identified as osteoarthritis) as well as intra-articular 
calcifications.  The examiner stated that the veteran's shell 
fragment wound "may have had a minor effect on the 
development of his left knee pain" however, the examiner 
further indicated that "the major cause of the bilateral 
knee pain problems is calcium pyrophosphate disease."  He 
concluded that it was "less likely than not that the left 
knee impairment is due to the shrapnel wound proximal left 
thigh."

The Board notes that while the examiner implied that the 
calcium pyrophosphate disease is not related to the shrapnel 
wound, he did not state that this is the case with clarity.  
Further, although he did state that the veteran's shell 
fragment wound may have a minor effect on the development of 
left knee "pain", the Board notes that the examiner has 
identified two potential sources of pathology for the 
veteran's left knee pain - arthritis and calcium 
pyrophosphate disease.  But see Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999) (pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted).  More significantly, he provided 
no opinion regarding the degenerative changes or 
osteoarthritis of the left knee.  Also, the examiner did not 
address whether there is any aggravation of these 
disabilities by the shell fragment wound.

In light of the foregoing, further medical assessment is 
necessary in this case, in accordance with the previous Board 
remand directives.  See Stegall v. West, 11 Vet. App. 268 
(1998) (as a matter of law, a remand by the Board confers on 
the veteran the right to compliance with the remand orders).

Although the Board believes that there is currently 
substantial VCAA compliance which comports with Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), since this claim is 
being remanded, additional notification should be sent as a 
precautionary matter.  The Board notes that VA Fast letter 
08-16 addresses current requirements and should be followed.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  The veteran should be sent VCAA notice 
which complies with Vazquez-Flores v. Peake, 
per VA Fast letter 08-16.

2.  Obtain an addendum from the VA examiner 
who conducted the February 2008 VA 
examination.  If that examiner is 
unavailable, the veteran should be provided 
another VA examination.

The examiner providing the addendum or 
conducting the examination should address all 
of the veteran's current left knee 
impairments, including but not limited to 
degenerative changes and osteoarthritis and 
calcium pyrophosphate disease, and should 
state whether it is more likely than not, 
less likely than not, or at least as likely 
as not that any of these left knee 
impairments is due to or aggravated by the 
veteran's shell fragment wound to the left 
thigh.  The examiner should also address if 
the veteran's range of motion of the left 
knee is affected by the shell fragment wound 
to the left thigh and if the veteran has any 
lateral instability or subluxation of the 
left knee, and, if so, if it is affected by 
the shell fragment wound to the left thigh.  
If possible, the examiner should use 
definitive terms in identifying current left 
knee impairment which is in any way (directly 
or through aggravation) etiologically related 
to the service-connected shell fragment wound 
to the left thigh.

The examiner should note that "aggravation" 
is defined for legal purposes as a worsening 
of the underlying condition beyond the 
natural progress of the disorder, versus a 
temporary flare-up of symptoms.

A rationale for any opinion expressed should 
be provided.

3.  The AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record.  If the issue remains 
denied, the veteran should be provided with a 
supplemental statement of the case as to the 
issue on appeal, and afforded a reasonable 
period of time within which to respond 
thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2007), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2007).


